Imperial Metals, Inc. 4535 W. Sahara Avenue, Suite 200 Las Vegas, NV 89102 July 16, 2013 VIA EDGAR Ms Pamela Howell United States Securities & Exchange Commission Division of Corporate Finance treet N.E. Washington, D.C. 20549 RE: Imperial Metals, Inc. REGISTRATION STATEMENT ON FORM 10 FILE NO. 000-54974 Dear Ms. Howell: Imperial Metals, Inc. (the “Company”) hereby respectfully requests the withdrawal, effective immediately, of its Registration Statement on Form 10 (File No. 000-54974) originally filed with the Securities & Exchange Commission (the “Commission”) on June 16, 2013 (the “Registration Statement”). The Registration Statement has not become effective. The Company hereby respectfully requests that the Commission issue a written order granting the withdrawal of the Registration Statement.Please e-mail a copy of the order to the undersigned at: robert@uscorpgold.comwith a copy to the Company’s outside legal counsel, Dennis Brovarone, Dbrovarone@aol.com. If you have any questions regarding the foregoing application for withdrawal, please contact me at (702) 933-4034 or Dennis Brovarone at (303) 466-4092. Very truly yours, /s/ Robert Dultz Robert Dultz Imperial Metals Inc. President and CEO
